In the United States Court of Federal Claims
                                           No. 22-575C
                                      (Filed: June 29, 2022)

                                                )
    AIYDA MUHAMMAD,                             )
                                                )
                        Plaintiff,              )
                                                )
           v.                                   )
                                                )
    THE UNITED STATES,                          )
                                                )
                        Defendant.              )
                                                )

                                     OPINION AND ORDER

SOLOMSON, Judge.

       On May 23, 2022, Plaintiff, Aiyda Muhammad, proceeding pro se, filed a
complaint against Defendant, the United States, in this Court. ECF No. 1 (“Compl.”).
On May 26, 2022, the Court stayed this action to evaluate the complaint for probable
lack of jurisdiction, pursuant to Rule 12(h)(3) of the Rules of the United States Court of
Federal Claims (“RCFC”). ECF No. 5.

       For the reasons explained below, the Court dismisses Plaintiff’s complaint for
lack of subject-matter jurisdiction and for failure to state a claim for breach of contract.
See RCFC 12(b)(1); 12(b)(6); and 12(h)(3).

       For the purposes of this opinion and order, the Court assumes the factual
allegations in Plaintiff’s complaint are true. 1 In that regard, Plaintiff alleges that
particular public officials, including various law enforcement and judicial officers,
wrongfully retaliated against her. Compl. at 1-2. Plaintiff alleges retaliation in the form
of violence, harassment, kidnapping, prolonged confinement, and malicious
prosecution for choosing to “stand up for [her] religious beliefs, political views, and
legal convictions.” Id. at 1. Plaintiff alleges she has been “kidnapped, run off the road,
spied on, followed, falsely accused, unlawfully arrested, tried and convicted, and
mentally, physically and psychologically tortured and detained.” Id. at 3.

1See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Am. Bankers Ass’n v. United States, 932
F.3d 1375, 1380 (Fed. Cir. 2019).
        Plaintiff seeks monetary relief for cruel and unusual punishment, specifically
while under suicide watch at Dauphin County Prison, located in Harrisburg,
Pennsylvania. Id. at 2. Plaintiff also appears to seek monetary relief based on an
alleged breach of an unspecified contract with the government. ECF No. 1-1 at 43, 47,
52, 59.

  I.   JURISDICTION AND STANDARD OF REVIEW

        Aiyda Muhammad is proceeding pro se, and this Court holds a pro se plaintiff’s
pleadings to “less stringent standards” than those drafted by counsel. Haines v. Kerner,
404 U.S. 519, 520 (1972) (per curiam). Nevertheless, “even pro se plaintiffs must
persuade the court that jurisdictional requirements have been met.” Hale v. United
States, 143 Fed. Cl. 180, 184 (2019) (citing Bernard v. United States, 59 Fed. Cl. 491, 499
(2004), aff’d, 98 F. App’x 860 (Fed. Cir. 2004)). “It is well-established that the plaintiff
bears the burden of establishing the court’s jurisdiction by a preponderance of the
evidence.” Brandt v. United States, 710 F.3d 1369, 1373 (Fed. Cir. 2013) (citing Taylor v.
United States, 303 F.3d 1357, 1359 (Fed. Cir. 2002)). In the absence of subject-matter
jurisdiction, the Court “must dismiss the claim.” See Kissi v. United States, 493 F. App’x
57, 58 (Fed. Cir. 2012) (citing RCFC 12(h)(3)).

        The Tucker Act, which defines the Court of Federal Claims’ jurisdiction, “gives
the court authority to render judgment on certain monetary claims against the United
States.” RadioShack Corp. v. United States, 566 F.3d 1358, 1360 (Fed. Cir. 2009) (citing 28
U.S.C. § 1491(a)(1)). The Tucker Act provides this Court with jurisdiction to decide
“actions pursuant to contracts with the United States, actions to recover illegal exactions
of money by the United States, and actions brought pursuant to money-mandating
statutes, regulations, executive orders, or constitutional provisions.” Roth v. United
States, 378 F.3d 1371, 1384 (Fed. Cir. 2004) (citing 28 U.S.C. § 1491(a)(1)).

        The Tucker Act, however, “does not create a substantive cause of action.” Fisher
v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc). Rather, “a plaintiff must
[also] identify a separate source of substantive law that creates the right to money
damages.” Id. (citing United States v. Mitchell, 463 U.S. 206, 216 (1983)). Moreover,
“[n]ot every claim invoking the Constitution, a federal statute, or a regulation is
cognizable under the Tucker Act.” Mitchell, 463 U.S. at 216. With respect to “money-
mandating” claims, the plaintiff must identify a law that “can fairly be interpreted as
mandating compensation by the Federal Government for the damage sustained.”
Eastport S.S. Corp. v. United States, 372 F.2d 1002, 1009 (Ct. Cl. 1967).




                                              2
 II.   THIS COURT LACKS SUBJECT-MATTER JURISDICTION OVER
       PLAINTIFF’S CLAIMS

       This Court lacks jurisdiction because Plaintiff’s complaint identifies defendants
other than the United States, alleges numerous tort and criminal claims not within the
scope of this Court’s jurisdiction, and fails to identify a separate source of substantive
money-mandating law.

        First, the Tucker Act limits this Court’s jurisdiction to cases in which the United
States is the only defendant. Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003).
Furthermore, “[w]hen a plaintiff’s complaint names private parties, or local, county, or
state agencies, rather than federal agencies, this court has no jurisdiction to hear those
allegations.” Moore v. Pub. Defs. Off., 76 Fed. Cl. 617, 620 (2007). Accordingly, to the
extent that Plaintiff’s complaint contains claims against parties other than the United
States, the Court must dismiss the action for lack of subject-matter jurisdiction.

       Second, the “language of the Tucker Act excludes from the Court of Federal
Claims jurisdiction claims sounding in tort,” Rick’s Mushroom Serv., Inc. v. United States,
521 F.3d 1338, 1343 (Fed. Cir. 2008), and claims based on alleged violation of criminal
statute or regulations, Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994) (holding
that this Court lacks jurisdiction over claims alleging violations of the federal criminal
code). This Court, therefore, must dismiss Plaintiff’s claims sounding in tort, such as,
but not limited to, her allegations of potential assault or battery, false imprisonment,
and invasion of privacy. Rick’s Mushroom Serv., 521 F.3d at 1343. Additionally, this
Court must dismiss Plaintiff’s claims of violence, kidnapping, abuse, harassment, and
prolonged confinement because they would require, if anything, adjudication under the
federal criminal code. Joshua, 17 F.3d at 379.

        Third, for a money-mandating claim, a plaintiff must identify a substantive
provision of law supporting entitlement to monetary damages. Mitchell, 463 U.S. at 216.
The substantive law must “fairly be interpreted as mandating compensation by the
Federal Government for the damage sustained.” Maine Cmty. Health Options v. United
States, -- U.S. --, 140 S. Ct. 1308, 1328 (2020) (quoting United States v. White Mountain
Apache Tribe, 537 U.S. 465, 472 (2003)). While Plaintiff requests monetary relief here,
Compl. at 3, Plaintiff fails to identify any substantive law to vest this Court with
jurisdiction over Plaintiff’s claims. Plaintiff’s complaint mentions two potential claims
which borrow language from the Constitution. Compl. at 2. In particular, Plaintiff
mentions her “religious beliefs” (potentially alluding to the First Amendment) and
characterizes her treatment by various officials as “cruel and unusual” (potentially
referencing the Eighth Amendment). Id. This Court lacks jurisdiction under each
potential such theory.




                                             3
        This Court does not have jurisdiction over cases based on the First Amendment.
United States v. Connolly, 716 F.2d 882, 886–87 (Fed. Cir. 1983). The First Amendment,
“standing alone, cannot be . . . interpreted to command the payment of money.” Id. at
887. Therefore, Plaintiff’s invocation of the First Amendment does not transform her
complaint into a proper money-mandating claim. Nor can the Eighth Amendment
reasonably be understood to require payment of money damages. Trafny v. United
States, 503 F.3d 1339, 1340 (Fed. Cir. 2007) (holding that “[t]he trial court was correct to
dismiss the complaint” because “[t]he Court of Federal Claims does not have
jurisdiction over claims arising under the Eighth Amendment” at least with respect to
“the cruel and unusual punishments clause”). 2

       Finally, Plaintiff generally appears, within the supporting materials attached to
her complaint, to allege the breach of a government contract. ECF No. 1-1 at 43, 47, 52,
59. This Court has jurisdiction to decide breach of contract claims. 28 U.S.C.
§ 1491(a)(1). Nevertheless, the “[d]etermination of jurisdiction starts with the
complaint, which must be well-pleaded in that it must state the necessary elements of
the plaintiff’s claim.” Holley v. United States, 124 F.3d 1462, 1465 (Fed. Cir. 1997).
“Conclusory allegations of law and unwarranted inferences of fact do not suffice to
support a claim.” Bradley v. Chiron Corp., 136 F.3d 1317, 1322 (Fed. Cir. 1998).

       Plaintiff generally alleges the existence of a contract between Plaintiff and the
government. ECF No. 1-1 at 43, 47, 52, 59. After reviewing the complaint and
accompanying miscellaneous documents Plaintiff provided, however, the Court cannot
conclude that Plaintiff states a claim for breach of contract within this Court’s
jurisdiction. Instead, Plaintiff merely mentions the word “contract” in her
supplemental documents. Id. Of course, “mere legal conclusions employing the right
words to create a putative jurisdictional hook are pretextual and cannot create
jurisdiction where none exists.” Wickramaratna v. United States, 2022 WL 1124872, at *5
(Fed. Cl. Apr. 15, 2022). Simply claiming the existence of a contract — or that one was
breached — without any supporting factual allegations, at a minimum requires
dismissal for failure to state a claim, although in this case the allegations are so
insufficient that dismissal for lack of jurisdiction is warranted. Perry v. United States,
2021 WL 2935075, at *3 (Fed. Cir. July 13, 2021) (affirming dismissal for lack of

2 Plaintiff alleges in supplemental materials attached to her complaint that she never received
notice of what appears to be a legal hearing. ECF No. 1-1 at 39. A generous interpretation of
this claim may characterize it as an alleged violation of due process. Even if the Court were to
adopt that interpretation, however, it “is well settled that the Due Process clauses of both the
Fifth and Fourteenth Amendments do not mandate the payment of money and thus do not
provide a cause of action under the Tucker Act.” Smith v. United States, 709 F.3d 1114, 1116
(Fed. Cir. 2013). Thus, even if Plaintiff never received notice from a federal court — and, again,
it is far from clear that is what Plaintiff alleges here — the Court of Federal Claims does not
have subject-matter jurisdiction to decide due process claims. Crocker v. United States, 125 F.3d
1475, 1476 (Fed. Cir. 1997).


                                                4
jurisdiction and failure to state a claim where there were no “factual allegations that
there was a meeting of the minds between [plaintiff-appellant] and the agency”); see also
Ibrahim v. United States, 799 F. App’x 865, 867 (Fed. Cir. 2020) (“A non-frivolous
allegation that a contract exists between a plaintiff and the United States is sufficient to
invoke the subject matter jurisdiction of the Claims Court, but dismissal may be proper
for lack of subject matter jurisdiction ‘if the claim is wholly insubstantial and
frivolous.’” (quoting Lewis v. United States, 70 F.3d 597, 602–04 (Fed. Cir. 1995))).

                                     CONCLUSION

       For the reasons explained above, the Court hereby DISMISSES Plaintiff’s
complaint pursuant to RCFC 12(b)(1) or, in the alternative, RCFC 12(b)(6). See RCFC
12(h)(3). The Clerk shall enter JUDGMENT for the government.

       IT IS SO ORDERED.

                                                 s/Matthew H. Solomson
                                                 Matthew H. Solomson
                                                 Judge




                                             5